DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brunazzi et al. (USpgpub 20150007690). 
Note: In this interpretation the “first screw element” and “second screw element” are being interpreted, in their broadest most reasonable interpretation, as elements that allow screwing or in other words any part resembling or functioning like a screw.
Regarding claim 1, Brunazzi discloses a transmission comprising: a transmission housing (3, 5) that has a first opening (fig.3, opening for cover 25) formed in a first wall (3) of the transmission housing and a second opening (fig.3, opening for cover 27) that is formed in a second wall (5) of the transmission housing, the second wall being opposite the first wall and the second opening being opposite the first opening (seen in fig.3); at least one shaft (fig.3, 7) that is mounted rotatably on the transmission housing via a first bearing device (fig.3, 11) arranged in the first opening and via a second bearing device (fig.3, 13) arranged in the second opening; a first cover (fig.3, 25), by which the first opening is closed; a second cover (fig.3, 27), by which the second opening is closed; a first screw element (fig.3, threaded portion of 25 that interfaces with thread on 15), by which the first cover is held on the transmission housing; a second screw element (fig.3, threaded portion of 25 that interfaces with thread on 15), by which the second cover is held on the transmission housing; and a coupling element (fig.3, 15), to which the first screw element and the second screw element are screwed (evident in fig.3), such that the first cover and the second cover are held on the transmission housing (evident in fig.3), wherein the first wall and the second wall are pretensioned in an axial direction of the at least one shaft as a result of the first screw element and the second screw element being screwed to the coupling element, such that the first cover and the second cover are held on the transmission housing (this functionality is discussed throughout paragraphs 35-38, paragraph 37 mentioning how tensioning and preloading is advantageous, and in addition would result from the structure as claimed, as well), and  23wherein the coupling element is arranged outside the at least one shaft (fig.3, the coupling element 15 is outside the at least one shaft 7 at least in an axial direction or at the axial ends thereof) and next to the at least one shaft in a radial direction of the at least one shaft (fig.3, the coupling element is next to the shaft 7 in a radial direction by being radially inside thereof).  
Regarding claim 5, Brunnazi discloses the transmission of claim 1, wherein the coupling element is formed integrally (fig.3, 15).  
Regarding claim 6, Brunnazi discloses the transmission of claim 1, wherein the first bearing device and the second bearing device are supported on the transmission housing in the radial direction of the at least one shaft by passing the first cover and the second cover, respectively (this is seen in fig.3; the bearings are supported on the housing and are outside shaft).  
(fig.3, the bearings directly contact the housing).  
Regarding claim 8, Brunnazi discloses the transmission of claim 1, wherein the first bearing device and the second bearing device are configured as rolling bearings in an X arrangement (seen in fig.3 the arrangement is analogous to Applicant’s arrangement).  
Regarding claim 9, Brunnazi discloses the transmission of claim 8, wherein the rolling bearings are tapered roller bearings (seen in fig.3).  
Regarding claim 10, Brunnazi discloses the transmission of claim 1, further comprising at least one gear wheel configured as a spur gear, the at least one gear being connected to the at least one shaft for rotation with the at least one shaft (seen in fig.3, the gear 9 is a spur gear with helical teeth, also paragraph 31).  
Regarding claim 11, Brunnazi discloses the transmission of claim 10, wherein a toothing of the at least one gear wheel is configured as a helical toothing (seen in fig.3, the gear 9 is a spur gear with helical teeth, also paragraph 31).   
Regarding claim 12, Brunnazi discloses the transmission of claim 10, wherein the first wall and the second wall are pretensioned by a pretensioning force that acts in the axial direction of the at least one shaft and corresponds to a sum of an axial force of a toothing that occurs during operation of the transmission and a difference of axial forces of the first bearing device and the second bearing device that are induced during the operation (this recitation is considered functional language which results from the structure already claimed. Absent any further particular structure responsible for this configuration, it would follow that the prior art structure would readily be able to perform this function. In addition, paragraphs 35-38 appear to further provide evidence of the capability of the prior art to perform this tensioning functionality).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunazzi et al. (USpgpub 20150007690) in view of Kunze et al. (DE 102011115595 A1).
Note: In this alternative interpretation, the screw elements claimed are being interpreted as being required to be completely separate fasteners from the cover and the coupling elements.
Regarding claim 1, Brunazzi discloses a transmission comprising: a transmission housing (3, 5) that has a first opening (fig.3, opening for cover 25) formed in a first wall (3) of the transmission housing and a second opening (fig.3, opening for cover 27) that is formed in a second wall (5) of the transmission housing, the second wall being opposite the first wall and the second opening being opposite the first opening (seen in fig.3); at least one shaft (fig.3, 7) that is mounted rotatably on the transmission housing via a first bearing device (fig.3, 11) arranged in the first opening and via a second bearing device (fig.3, 13) arranged in the second opening; a first cover (fig.3, 25), by which the first opening is closed; a second cover (fig.3, 27), by which the second opening is closed; and a coupling element (fig.3, 15), to which the first screw element and the second screw element are screwed (evident in fig.3), such that the first cover and the second cover are held on the transmission housing (evident in fig.3), wherein the first wall and (this functionality is discussed throughout paragraphs 35-38, paragraph 37 mentioning how tensioning and preloading is advantageous, and in addition would result from the structure as claimed, as well), and  23wherein the coupling element is arranged outside the at least one shaft (fig.3, the coupling element 15 is outside the at least one shaft 7 at least in an axial direction or at the axial ends thereof) and next to the at least one shaft in a radial direction of the at least one shaft (fig.3, the coupling element is next to the shaft 7 in a radial direction by being radially inside thereof).  
Brunnazi fails to disclose a first screw element, by which the first cover is held on the transmission housing; a second screw element, by which the second cover is held on the transmission housing (where the screw elements are being interpreted as completely separate from the cover and coupling element).
Kunze teaches the concept of utilizing separate screw elements (fig.5, 20) in order to fasten to the ends of a coupling element (2) for the purpose of tensioning or supporting a shaft within a gearbox.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the direct connection between the coupling element and cover elements in Brunnazi to make use of separate screw elements connecting said cover elements to the coupling element as taught and/or suggested in Kunze in order to perform the same predictable result of securely fastening the various members together and/or tensioning a shaft within a gearbox.
(evident based on the teaching of the separate screw elements).  
Regarding claim 5, Brunnazi discloses the transmission of claim 1, wherein the coupling element is formed integrally (fig.3, 15).  
Regarding claim 6, Brunnazi discloses the transmission of claim 1, wherein the first bearing device and the second bearing device are supported on the transmission housing in the radial direction of the at least one shaft by passing the first cover and the second cover, respectively (this is seen in fig.3; the bearings are supported on the housing and are outside shaft).  
Regarding claim 7, Brunnazi discloses the transmission of claim 6, wherein the first bearing device and the second bearing device are supported directly on the transmission housing (fig.3, the bearings directly contact the housing).  
Regarding claim 8, Brunnazi discloses the transmission of claim 1, wherein the first bearing device and the second bearing device are configured as rolling bearings in an X arrangement (seen in fig.3 the arrangement is analogous to Applicant’s arrangement).  
Regarding claim 9, Brunnazi discloses the transmission of claim 8, wherein the rolling bearings are tapered roller bearings (seen in fig.3).  
Regarding claim 10, Brunnazi discloses the transmission of claim 1, further comprising at least one gear wheel configured as a spur gear, the at least one gear being connected to the at least one shaft for rotation with the at least one shaft (seen in fig.3, the gear 9 is a spur gear with helical teeth, also paragraph 31).  
(seen in fig.3, the gear 9 is a spur gear with helical teeth, also paragraph 31).   
Regarding claim 12, Brunnazi discloses the transmission of claim 10, wherein the first wall and the second wall are pretensioned by a pretensioning force that acts in the axial direction of the at least one shaft and corresponds to a sum of an axial force of a toothing that occurs during operation of the transmission and a difference of axial forces of the first bearing device and the second bearing device that are induced during the operation (this recitation is considered functional language which results from the structure already claimed. Absent any further particular structure responsible for this configuration, it would follow that the prior art structure would readily be able to perform this function. In addition, paragraphs 35-38 appear to further provide evidence of the capability of the prior art to perform this tensioning functionality).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunazzi et al. (USpgpub 20150007690) in view of Johnson (USP 4697675) or in the alternative rejection, Brunazzi et al. (USpgpub 20150007690) in view of Kunze et al. (DE 102011115595 A1) and further in view of Johnson (USP 4697675).
Regarding claim 13, Brunnazi discloses the transmission of claim 1, wherein the first bearing device and the second bearing device are supported on the first cover and the second cover, respectively, in the axial direction of the at least one shaft by respective supporting elements (as seen in fig.3, the cover elements comprise supporting elements built integrally into them which engage the bearings axially).

Johnson teaches and/or suggests the use of a separate supporting element (42) for a bearing device for the purpose of spacing the bearing from another element and providing the predictable result of axially supporting said bearing assembly within the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the supporting elements disclosed in Brunnazi to be formed separately as taught by Johnson for the purpose of spacing the bearing from another element and providing the predictable result of axially supporting said bearing assembly within the housing.
Allowable Subject Matter
Claims 2, 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art includes other examples of fastening assemblies with respective coupling elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656